Title: To John Adams from François Adriaan Van der Kemp, 30 December 1797
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld. Herkemer Countÿ 30 Dec. 1797.

It is Long ago, that I was honoured with your favour of Dec. 6 and April 18—in which your Excellency communicated with me the unhappy situation of the worthy Luzac, worthy indeed the high encomiums, which you have bestowed on him, and more so to have merited in such high a degree your Excellency esteem and adprobation. I should have sooner accused this favour, had I not feared to interrupt your Excellency’s more interesting occupations or could I have persuaded me self, that the dignity of the Subject of this letter would have secured me an excuse. Permit me, that I take hold of the opportunity, which the New year offers. Accept mÿ warmest wishes for the uninterrupted—As far as consistent with the course of human affairs—health—and prosperity of your Excellencÿ, your Ladÿ—and Children! May your political career be blessed till its last moment; and modern European Republicans organise their governments according to your model. I know, that you will allow me the Liberty, of which I made use of before, in communicating always with you the sentiments of mÿ heart, without permitting my judgment be biassed bÿ your Exalted station.Your Excell. last speech had been approved in the Western parts bÿ far the greater part—and wel the parspotiors some disliked it as too drÿ—Theÿ who approved it, consider’d, that the President ought not to take a part, or notice of the Political dissentions in the house, and they were of opinion that this impartial conduct must have gained you the hearts of manÿ.
I have admired it in another point of view believing—that your Excellency—in this critical situation—intended to obtain his aim, without mentioning it—and that your so concise proposal of the subjects of their future deliberating, induced both hereby to express themselves with so much warmth—for the persuasion that they were rather the advisers, than the adviced, in the plan, which you wished to see executed. Thy wishes will be accomplished, and the best part of our citisens will learn, by the extravagancies of the European Republicans, that we should have been lost—long ago—if our government was dissolved.
The temporary administration of Holland had reinstated J. Luzac in his Professorship the 20 March 97. But the day before he should make again a beginning with his Lectures, he received a new interdict from the Curators of the Academÿ—
Europe’s situation is as critical as before—in France the one Revolution succeeds the other, a monarchical government with the semotions of some abuses—or a crumbling in parts of this vast bodÿ—may become some of the scenes of the last act. Venice rather died bÿ a lethargy than bÿ convulsions. Any common evelment  may have changed her aristocracy in any other form—So it seems at least by the symptoms in the last moments of their Political existence.
Holland alas! will never recover its antient splendour. It seems the not adopting of the proposed constitution is a rashness of which they will severely repent—In their actual cercumstances anÿ constitution seemeth to be desirable, and I should have supported it, however I might disapprove the whole, when I had struggled in vain to get a better, and secured to the people the right and the efficacious means of amending it in time—So disorganisation would have been at an end—Industry and commerce would have recover’d bÿ degrees—finances vivified, and the influence of Foreing Power insensibly decreased. At present they will be dictated by France—if its power continues increasing.
It is inconceivable, how ignorant several of their principal leaders are—Hallucinating about the first rudiments of Republican states entirely unacquainted with ancient heft. with our constitution and historÿ—and those who hazard a more liberal idea are immediately Federalists—Aristocrats. your Excell. shall have seen from Luzacs gazette—and may be informed by their Envoÿ whose friends belong to the moderate aristocratical party—what abuse they make of these terms.
In the convention one says—“the Executive ought always to be dependent from and responsible to the Legislative. “In a Republican Representative government the Legislature is the only concentred body, in which the supremacy of the People is vested—The Executive—the judiciarÿ are only (emanentes) subdelegate”—Another says “Washington Harrison, Jefferson, Franklin, Hamilton, Wilson, who formed the American Constitution, where antifederalists! but there is an amazing difference between American foederalisme and French Unisme.
One however—Dumbar of Deventer—but his nigerest! says “the American constitution is founded on that body, on which the Liberty prosperity, tranquillity and the independency of a Nation can and may be established: that this world never yet had seen a system of government, what may better sustain, the sifting examination of the Philosopher, and by historÿ and experience enlighten’d Politician.
Excuse this Long letter, and permit me to recommend me with my family to your Excellency’s remembrance.
I am with sentiments of the highest respect and consideration / Sir! / Your Excellency’s most ob. st.
Fr. Adr. vanderkemp